Case 2:18-cr-00017-RLJ-CRW Document 1513-2 Filed 01/16/20 Page 1 of 8 PageID #:
                                    9450
Case 2:18-cr-00017-RLJ-CRW Document 1513-2 Filed 01/16/20 Page 2 of 8 PageID #:
                                    9451
Case 2:18-cr-00017-RLJ-CRW Document 1513-2 Filed 01/16/20 Page 3 of 8 PageID #:
                                    9452
Case 2:18-cr-00017-RLJ-CRW Document 1513-2 Filed 01/16/20 Page 4 of 8 PageID #:
                                    9453
Case 2:18-cr-00017-RLJ-CRW Document 1513-2 Filed 01/16/20 Page 5 of 8 PageID #:
                                    9454
Case 2:18-cr-00017-RLJ-CRW Document 1513-2 Filed 01/16/20 Page 6 of 8 PageID #:
                                    9455
Case 2:18-cr-00017-RLJ-CRW Document 1513-2 Filed 01/16/20 Page 7 of 8 PageID #:
                                    9456
Case 2:18-cr-00017-RLJ-CRW Document 1513-2 Filed 01/16/20 Page 8 of 8 PageID #:
                                    9457
